DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Amendment filed May 11, 2021 is acknowledged. Claims 23-24 have been cancelled. Claims 19 has been amended. Non-elected Invention and/or Species, Claims 30-34 have been withdrawn from consideration. Claims 19-22 and 25-34 are pending.  
Action on merits of claims 19-22 and 25-29 follows.

Amended claim 19 recites: “wherein said anode of said rectification device is coupled to an input-output terminal, and said cathode of said rectification device is coupled to a ground terminal through a Zener diode”.
This limitation directed the claims to NON-ELECTED group. 
Therefore, claims 19-22 and 25-29 should be withdrawn for directed to non-elect invention.
In the interest of compact prosecution, action on merits of claims 19-22 and 25-29 follows.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claims 19-22 and 25-29 are rejected under 35 U.S.C. 103 as obvious over KIM et al. (US. Pub. No. 2008/0006899) in view of SAI (CN 104009094) and Applicant Admitted Prior Art (AAPA), all of record.
With respect to claim 19, As best understood by Examiner, KIM teaches a rectification device as claimed including:  
a semiconductor substrate (10) with a doping type of P-type; 
a semiconductor layer (11) with a doping type of N-type and located on the semiconductor substrate (10); and
a first doped region (14) with a doping type of N-type and located in the semiconductor layer (11), wherein 
the semiconductor substrate (10) and the semiconductor layer (11) are respectively used as an anode and a cathode of the rectification device, and 
the rectification device further comprises a reverse Schottky barrier (13) being formed in the cathode (11), wherein a forward diode for current rectification is formed by the semiconductor substrate (10) and the semiconductor layer (11). (See FIGs. 2, 5, 7). 

Thus, KIM is shown to teach all the features of the claim with the exception of explicitly disclosing the N-type doping semiconductor layer being an epitaxial layer and the rectification device is coupled to ground terminal via a Zener diode.
However, SAI teaches a rectification device including:  
a semiconductor substrate (1) with a doping type of P-type; and 


Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention was made to form the N-type doping semiconductor layer of KIM utilizing the epitaxial layer as taught by SAI to from an ESD protection diode, without departing from the scope of either.
Moreover, it has been held to be within the general skill of a worker in the art to select a known material on the basis of it suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416., 125 USPQ 416.

Furthermore, AAPA, teaches a rectification device including: a forward diode (D1) for current rectification, wherein anode of the rectification device (D1) is coupled to an input-output terminal (I/O) and cathode of the rectification device (D1) is coupled to a ground terminal (GND) through a Zener diode (D2). (See Fig. 1). 
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention was made to form the rectification device of KIM and SAI including coupling the cathode of the rectification device to ground terminal through the Zener diode as taught by AAP to significantly reduce the parasitic capacitance of the device.         
      
With respect to claim 20, doping concentration of first doped region (14) of KIM (or 4 of SAI) is larger than that of epitaxial semiconductor layer (11 or 2).  



With respect to claim 22, the first doped region (14) and the anode metal (42) of KIM are two adjacent strip structures.  

With respect to claim 25, the rectification device of KIM further comprises: 
a first electrode (41) insulated from the epitaxial semiconductor layer (11) and electrically coupled to the first doped region (14); and 
a second electrode (22) electrically coupled to the semiconductor substrate (10). (See FIGs. 5, 7).  

With respect to claim 26, in view of SAI the rectification device further comprises: 
an isolation structure (3) which extends from a surface of the epitaxial semiconductor layer (2) into the semiconductor substrate (1) for defining an active region of the rectification device.  
With respect to claim 27, in view of SAI, the isolation structure (3) is a doped region of P-type or a trench isolation.  
With respect to claim 28, the rectification device of KIM is configured to provide a current path from the anode to the cathode, through the forward diode, and through the reverse Schottky barrier (13).  

Response to Arguments
Applicant’s arguments with respect to amended claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH D MAI whose telephone number is (571)272-1710.  The examiner can normally be reached on 8:00-5:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue A. Purvis can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANH D MAI/Primary Examiner, Art Unit 2829